     Case 2:19-cr-00060-WBV-KWR Document 229 Filed 06/23/20 Page 1 of 16



                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                            CRIMINAL ACTION

VERSUS                                              NO. 19-60-WBV-KWR

IMAD FAIEZ HAMDAN, ET AL.                           SECTION: D (4)

                                     ORDER AND REASONS

         Before the Court is a Motion to Dismiss Counts 73 and 74 of the Superseding

Indictment, filed by defendant, Imad Faiez Hamdan (“Hamdan”).1 The Government

opposes the Motion.2 After careful consideration of the parties’ memoranda and the

applicable law, the Motion to Dismiss is DENIED.

    I.      BACKGROUND

         The defendants in this case, Hamdan and Ziad Odea Mousa (“Mousa”), owned

and operated more than 30 food stores, convenience stores, and gas stations that

operated under the name “Brothers Food Mart” in the State of Louisiana. 3 Hamdan

and Mousa operated all of the locations of Brothers Food Mart under a central

management system. 4 On October 10, 2019, the Government filed a 74-Count

Superseding Indictment against Hamdan and Mousa. 5 Pertinent to the instant

Motion, Hamdan is charged in Counts 73 and 74 with mail fraud in violation of 18

U.S.C. 1341.6 The Government alleges that Hamdan devised a scheme to defraud


1 R. Doc. 85.
2 R. Doc. 116.
3 R. Doc. 47 at ¶ 2; R. Doc. 60-1 at p. 2.
4 R. Doc. 47 at ¶ 3; R. Doc. 60-1 at p. 2.
5 R. Doc. 47.
66 Id. at ¶¶ 58-69.



                                             1
     Case 2:19-cr-00060-WBV-KWR Document 229 Filed 06/23/20 Page 2 of 16



two workers’ compensation insurance companies by mailing them false monthly

payroll reports for Brothers Food Mart, which failed to include the total wages paid

to undocumented workers and store managers. 7 The Government also alleges that

Hamdan submitted to the insurance companies false documents in response to

annual audits of Brothers Food Mart’s workers’ compensation insurance, which

included false IRS Forms 941, false IRS Forms 940, and false payroll summaries that

failed to report total wages paid to undocumented workers and store managers. 8

        On January 15, 2020, Hamdan filed the instant Motion to Dismiss Counts 73

and 74 for failure to state an offense under Federal Rule of Criminal Procedure 12(b).9

Hamdan argues that Counts 73 and 74 must be dismissed because: (1) they are

precluded by the language in the governing workers’ compensation insurance policy,

which stipulates a civil remedy for the circumstances described in the Superseding

Indictment; and (2) even if Hamdan failed to report the payroll of undocumented

workers, he cannot be held criminally responsible because of a policy exclusion for

undocumented workers. 10 Hamdan first argues that both counts are prohibited

under a provision in the workers’ compensation policy at issue, which contractually

stipulates the workers’ compensation insurer’s remedies if the emp loyer intentionally

misrepresents, understates or conceals payroll. 11 In other words, Hamdan asserts

that the policy’s stipulation as to the civil remedy should be enforced as written to




7 Id. at ¶¶ 64-65.
8 Id. at ¶ 66.
9 R. Doc. 85.
10 Id. at p. 1.
11 R. Doc. 85-1 at p. 1.
     Case 2:19-cr-00060-WBV-KWR Document 229 Filed 06/23/20 Page 3 of 16



preclude criminal charges.12 Hamdan asserts that in order to prove mail fraud under

18 U.S.C. § 1341, the Government must show: (1) a scheme to defraud; (2) the use of

the mails to execute the scheme; and (3) the specific intent to defraud. 13 Hamdan

argues that the first element cannot be proven beyond a reasonable doubt when the

policy excludes coverage for undocumented employees whose payroll the Superseding

Indictment claims Hamdan wrongfully failed to report. 14 Hamdan also claims that

criminal intent cannot be found in this case due to his “good-faith belief” that the civil

penalty set forth in the workers’ compensation policy is the sole remedy under the

contract when the insurer is victimized by fraud. 15

        Hamdan then argues that, because the workers’ compensation policy at issue

excludes coverage for employees who are employed in violation of law with the

knowledge of the insured or its executive officers, and the Superseding Indictment

alleges that Hamdan had actual knowledge of the employment of undocumented

workers, the policy excludes coverage for the undocumented workers. 16 Hamdan

reasons that, because the policy premium is based only on employees and other

persons covered by policy, he had no duty to report payments made to undocumented

workers as part of the total payroll.17 Hamdan claims that the workers’ compensation

policy expressly provides that the premium is based only on payroll to employees or

other persons who are covered by the policy. 18


12 Id. at p. 9.
13 Id. at p. 10 (citing United States v. Traxler, 764 F.3d 486, 488 (5th Cir. 2014)).
14 R. Doc. 85-1 at p. 10.
15 Id. at p. 14.
16 Id. at p. 2.
17 Id. at pp. 2 & 12-13.
18 Id. at p. 6.
     Case 2:19-cr-00060-WBV-KWR Document 229 Filed 06/23/20 Page 4 of 16



        Expanding on the purported exclusion of coverage for undocumented workers,

Hamdan argues that the location of the exclusion provision “is at least confusing”

based upon its location within the workers’ compensation policy. 19 Hamdan asserts

that the exclusion of coverage for employees who are knowingly employed in violation

of the law is found under Part Two of the policy, which is designated as “Employer’s

Liability” coverage. 20 However, Hamdan asserts that the exclusion is also found

under the heading “WORKERS COMPENSATION AND EMPLOYERS LIABILITY

INSURANCE POLICY,” and, therefore, applies to workers’ compensation and

liability coverage.21 Hamdan further argues that because the policy exclusion states

“this insurance does not cover” certain situations, the exclusion refers to the entire

insurance policy and is not limited to Part Two. 22 Hamdan argues that because the

policy does not specify whether Hamdan had a duty to report payroll for

undocumented workers, when the policy specifically excluded those workers from

coverage, the contract is vague and the rule of lenity applies such that the contract

must be resolved in his favor.23

       The Government opposes the Motion, asserting that both of Hamdan’s

arguments in support of dismissal of Counts 73 and 74 lack merit. 24 Turning to

Hamdan’s first argument, that the civil remedy set forth in the workers’

compensation policy precludes criminal prosecution, the Government argues that it



19 Id. at p. 6.
20 Id.
21 Id. (emphasis added).
22 Id.
23 Id. at p. 7.
24 R. Doc. 116.
     Case 2:19-cr-00060-WBV-KWR Document 229 Filed 06/23/20 Page 5 of 16



was not a party to that contract and cannot be bound by its terms. The Government

asserts that the public undeniably has an interest in preventing mail fraud, and that

Hamdan was indicted on mail fraud to protect that public interest. 25 Regarding

Hamdan’s second argument, that he could not have had a scheme to defraud the

insurance company because the workers’ compensation policy did not cover

undocumented workers, the Government asserts that the policy did, in fact, cover

undocumented workers.26 Even if Hamdan was correct, the Government claims his

argument would fail because it does not account for the allegations in paragraphs 63

through 66 of the Superseding Indictment that the false payroll reports also omitted

cash payments made to legally employed store managers. 27                             The Government

contends that, because the allegations of the Superseding Indictment must be taken

as true, the Court may deny the Motion without further analysis. 28

        The Government further asserts that the workers’ compensation policy does

not exclude undocumented workers from coverage, pointing out that Louisiana law

requires coverage for all employees, legally-employed and undocumented workers

alike. 29   The Government claims that no employer or insurance company may

contract to deprive undocumented workers of that law’s protections. 30 In apparent




25 Id. at p. 1.
26 Id. at p. 2.
27 Id.
28 Id. (citing United States v. Fontenot, 665 F.3d 640, 644 (5th Cir. 2011)).
29 R. Doc. 116 at p. 2 (citing La. R.S. 23:1035 (providing workers compensation to “every person”

employed); Artiga v. M.A. Patout & Son, 95-1412 (La. App. 3 Cir. 4/3/96), 671 So.2d 1138, 1139 (holding
that statutory phrase “every person” includes undocumented workers)).
30 R. Doc. 116 at p. 2 (citing La. R.S. 23:1033 (providing that “[n]o contract . . . shall operate to relieve

the employer, in whole or in part, from any liability created by this Chapter [10] except as herein
provided”); Rodriguez v. Integrity Contracting, 2009-1537 (La. App. 3 Cir. 5/5/10), 38 So.3d 511, 519).
     Case 2:19-cr-00060-WBV-KWR Document 229 Filed 06/23/20 Page 6 of 16



recognition of that prohibition, the Government asserts that the workers’

compensation policy states that any of its provisions in conflict with Louisiana’s law

on workers’ compensation must be interpreted to conform to that law. 31                              The

Government argues that Hamdan’s interpretation of the policy cannot be correct

because either the state-law conformity provision of the policy would cure the

conflicting terms, or the policy would be void as violative of Louisiana law. 32

        The Government further asserts that Hamdan’s interpretation of the exclusion

provision is strained and unreasonable. 33 The Government points out that, as

Hamdan acknowledges, the exclusion appears in Part Two of the policy, the section

for employers’ liability insurance, rather than Part One, the section for workers’

compensation insurance.34 As such, the Government claims the exclusion relates to

the employers’ liability insurance portion of the policy, not the workers’ compensation

insurance portion.35 The Government also points out that, although Hamdan relies

upon the title at the top of the page upon which the exclusion appears, which refers

to workers’ compensation insurance and employers’ liability insurance, it is simply a

header that appears on all six pages of the policy and does not merge Parts One and

Two.36 Finally, the Government asserts that if the phrase “this insurance,” as found

in the exclusion, includes both the workers’ compensation insurance in Part One and


31 R. Doc. 116 at p. 2 (quoting R. Doc. 88-2 at p. 17, ¶ H.6).
32 R. Doc. 116 at p. 3 (citing Reynolds v. Select Properties, Ltd., 634 So.2d 1180, 1183 (La. 1994) (under
Louisiana law, “[i]nsurance companies have the right to limit coverage in any manner they desire, so
long as the limitations do not conflict with statutory provisions or public policy”); Abbeville Offshore
Quarters Inc. v. Taylor Energy co., 286 Fed.Appx. 124, 128 (5th Cir. 2008)).
33 R. Doc. 116 at p. 3 (citations omitted).
34 Id. (quoting R. Doc. 88-2 at p. 18, ¶ C.3 and at pp. 16 & 17).
35 R. Doc. 116 at p. 4.
36 Id. (quoting R. Doc. 88-2 at p. 18).
     Case 2:19-cr-00060-WBV-KWR Document 229 Filed 06/23/20 Page 7 of 16



the employers’ liability insurance in Part Two, as argued by Hamdan, then the

exclusion would negate any workers’ compensation coverage. The provision provides

that, “This insurance does not cover: . . . any obligation imposed by a workers

compensation, occupational disease, unemployment compensation, or di sability

benefits law, or any similar law; . . . .”37 The Government contends that such a self-

negating interpretation of the policy makes no sense and should be rejected as

strained and unreasonable.

        The Government maintains that Hamdan had a scheme to defraud, and points

out that Hamdan does not contest that the workers’ compensation policy covered the

allegedly legally employed store managers of Brothers Food Mart, whose wages were

partially omitted from the payroll reports he mailed to the workers’ compensation

insurer. 38 Because the policy covered the undocumented workers, as well as the

allegedly legally employed workers, whose wages were also omitted from the payroll

reports, the Government argues that the mail fraud counts of the Superseding

Indictment state an offense.39 To the extend Hamdan argues that his knowledge of

the terms of the insurance policy somehow prevented him from intending to deceive

the insurance company with the false payroll reports, the Government asserts that a

jury must decide the issue.40




37 R. Doc. 116 at p. 4 (quoting R. Doc. 88-2 at p. 18, ¶ C.4).
38 R. Doc. 116 at p. 5.
39 Id.
40 Id. at n. 1 (citations omitted).
      Case 2:19-cr-00060-WBV-KWR Document 229 Filed 06/23/20 Page 8 of 16



     II.      LEGAL STANDARD

           Rule 12(b) of the Federal Rules of Criminal Procedure permits a defendant to

raise by a pretrial motion, “Any defense, objection, or request that the court can

determine without a trial on the merits.” 41 In the instant Motion, Hamdan seeks

dismissal of Counts 73 and 74 of the Superseding Indictment for failure to state an

offense under Federal Rule of Criminal Procedure 12(b). 42 Although not mentioned

by the Government, Hamdan fails to specify which provision of Fed. R. Crim. P. 12(b)

forms the basis of his request for dismissal. Hamdan only mentions Fed. R. Crim. P.

12(b)(2) and 12(b)(3), generally, as the procedural means to challenge the sufficiency

of an indictment.43 Hamdan, however, asserts that the Government cannot prove two

of the essential elements required to prove mail fraud under 18 U.S.C. § 1341, namely

a scheme to defraud and criminal intent.44 Thus, Hamdan appears to argue that

Counts 73 and 74 fail to state an offense under Fed. R. Crim. P. 12(b)(3)(B)(v).

           Federal Rule of Criminal Procedure 7(c) requires an indictment to contain “a

plain, concise and definite written statement of the essential facts constituting the

offense charged,” and to state for each count, “the official or customary citation of the

statute, rule, regulation or other provision of law which the defendant is alleged to

have violated.”45 As explained by the Fifth Circuit, “Under the Sixth Amendment, an

indictment must ‘(1) enumerate each prima facie element of the charged offense; (2)




41 Fed. R. Crim. P. 12(b)(1).
42 R. Doc. 85 at p. 1; R. Doc. 85-1 at pp. 2 & 7.
43 R. Doc. 85-1 at p. 7.
44 Id. at pp. 10 & 14.
45 Fed. R. Crim. P. 7(c)(1).
     Case 2:19-cr-00060-WBV-KWR Document 229 Filed 06/23/20 Page 9 of 16



inform the defendant of the charges filed against him; and (3) provide the defendant

with a double jeopardy defense against future prosecutions.’” 46 According to the Fifth

Circuit, “[A]n indictment is sufficient if it ‘contains the elements of the offense

charged and fairly informs the defendant of the charge against which he must

defend.’”47 “It is not necessary for an indictment to go further and to allege in detail

the factual proof that will be relied upon to support the charges.” 48 “Generally, an

indictment which follows the language of the statute under which it is brought is

sufficient to give a defendant notice of the crime of which he is charged.” 49

       When considering a motion to dismiss the indictment for failure to state an

offense, a court is required to “take the allegations of the indictment as true and to

determine whether an offense has been stated.” 50 Additionally, “A court must deny a

motion to dismiss if the motion relies on disputed facts.” 51 According to the Fifth

Circuit, “The propriety of granting a motion to dismiss an indictment . . . by pretrial

motion is by-and-large contingent upon whether the infirmity in the prosecution is

essentially one of law or involves determinations of fact . . . . If a question of law is

involved, then consideration of the motion is generally proper.” 52


46 United States v. Guzman-Ocampo, 236 F.3d 233, 236 (5th Cir. 2000) (quoting United States v.
Gaytan, 74 F.3d 545, 551 (5th Cir. 1996)).
47 United States v. Lawrence, 727 F.3d 386, 397 (5th Cir. 2013) (quoting Unites States v. Fuller, 974

F.2d 1474, 1480 (5th Cir. 1992)).
48 United States v. Crippen, 579 F.2d 340, 342 (5th Cir. 1978) (citations omitted).
49 United States v. Thomas, 348 F.3d 78, 82 (5th Cir. 2003) (internal quotation marks and citations

omitted); See United States v. Massey, 849 F.3d 262, 264 (5th Cir. 2017) (same).
50 United States v. USPlabs, LLC, 338 F. Supp. 3d 547, 557 (N.D. Tex. 2018) (quoting United States v.

Kay, 359 F.3d 738, 742 (5th Cir. 2004)) (internal quotation marks omitted).
51 USPlabs, LLC, 338 F. Supp. 3d at 557; See United States v. Covington, 395 U.S. 57, 60, 89 S.Ct.

1559, 23 L.Ed.2d 94 (1969) (holding that a court can resolve a pretrial motion to dismiss the indictment
only when “trial of the facts surrounding the commission of the alleged offense would be of no
assistance in determining the validity of the defense”).
52 United States v. Fontenot, 665 F.3d 640, 644 (5th Cir. 2011).
       Case 2:19-cr-00060-WBV-KWR Document 229 Filed 06/23/20 Page 10 of 16



       III.   ANALYSIS

          A. Counts 73 and 74: Mail Fraud, in Violation of 18 U.S.C. § 1341.

          Hamdan is charged in Counts 73 and 74 of the Superseding Indictment with

mail fraud, in violation of 18 U.S.C. § 1341.53 Section 1341 provides, in pertinent

part, that:

                  Whoever, having devised or intending to devise any scheme
                  or artifice to defraud, or for obtaining money or property by
                  means of false or fraudulent pretenses, representations, or
                  promises, or to sell, dispose of, loan, exchange, alter, give
                  away, distribute, supply, or furnish or procure for unlawful
                  use any counterfeit or spurious coin, obligation, security, or
                  other article, or anything represented to be or intimated or
                  held out to be such counterfeit or spurious article, for the
                  purpose of executing such scheme or artifice or attempting
                  so to do, places in any post office or authorized depository
                  for mail matter, any matter or thing whatever to be sent or
                  delivered by the Postal Service, or deposits or causes to be
                  deposited any matter or thing whatever to be sent or
                  delivered by any private or commercial interstate carrier,
                  or takes or receives therefrom, any such matter or thing, or
                  knowingly causes to be delivered by mail or such carrier
                  according to the direction thereon, or at the place at which
                  it is directed to be delivered by the person to whom it is
                  addressed, any such matter or thing, shall be fined under
                  this title or imprisoned not more than 20 years, or both. 54

To establish a violation of 18 U.S.C. § 1341, the Government must allege and prove

the following four elements: (1) that the defendant knowingly devised or intended to

devise a scheme to defraud; (2) that the scheme to defraud employed false material




53   R. Doc. 47 at ¶¶ 40-53.
54   18 U.S.C. § 1341.
     Case 2:19-cr-00060-WBV-KWR Document 229 Filed 06/23/20 Page 11 of 16



representations; (3) the use of the mails to execute the scheme; and (4) the specific

intent to defraud.55

        In the Superseding Indictment, the Government alleges that on or about

December 1, 2008 through November 30, 2014, Hamdan “devised a scheme to defraud

and to obtain money by materially false and                          fraudulent pretenses and

representations from worker’s compensation insurance companies, Insurance

Company A and Insurance Company B.”56 The Government alleges that the scheme

involved “paying employees and undocumented workers outside of the payroll system

and failing to report these payments when reporting total payroll to the insurance

companies.” 57 The Government charges that, in furtherance of the scheme to

defraud, Hamdan mailed and caused to be mailed false monthly payroll reports for

Brothers Food Mart to Insurance Company A from January 2011 through December

2012, and to Insurance Company B from January 2013 through November 2014. 58

The Government alleges that the payroll reports failed to include total wages paid to

undocumented workers and store managers. 59

        Taking the allegations of the Superseding Indictment as true, as the Court is

required to do,60 the Court finds that the Superseding Indictment sufficiently states




55 United States v. Boyd, 309 F. Supp. 2d 908, 913 (S.D. Tex. 2004) (citing Fifth Circuit Pattern Jury
Instructions: Criminal, 2001 Edition); See United States v. Traxler, 764 F. 3d 486, 488 (5th Cir. 2014)
(citing United States v. Bieganowski, 313 F.3d 264, 275 (5th Cir. 2002)).
56 R. Doc. 47 at ¶ 62.
57 Id. at ¶ 63.
58 Id. at ¶¶ 64 & 65.
59 Id.
60 United States v. Fontenot, 665 F.3d 640, 644 (5th Cir. 2011); United States v. Kay, 359 F.3d 738, 742

(5th Cir. 2004) (quoting United States v. Hogue, 132 F.3d 1087, 1089 (5th Cir. 1998)) (internal
quotation marks omitted).
     Case 2:19-cr-00060-WBV-KWR Document 229 Filed 06/23/20 Page 12 of 16



an offense under 18 U.S.C. § 1341 because it sets forth all four essential elements of

the offense. The Superseding Indictment tracks the language of 18 U.S.C. § 1341

with respect to the first two elements of the offense, a scheme to defraud and use of

the mails to execute the scheme. Regarding the third element, that the scheme

employed false material representations, the Superseding Indictment alleges that

Hamdan mailed and caused to be mailed false monthly payroll reports for Brothers

Food Mart that failed to include total wages paid to undocumented workers and store

managers, and that Hamdan submitted false documents in response to annual audits

of Brothers Food Mart’s workers’ compensation insurance.61

        As to the specific intent to defraud, the Fifth Circuit has held that, “a defendant

acts with the intent to defraud when he acts knowingly with the specific intent to

deceive for the purpose of causing pecuniary loss to another or bringing about some

financial gain to himself.” 62 The Fifth Circuit has recognized that, “Because the

statute does not expressly mention intent, an indictment for mail fraud need not

specifically charge the necessary specific intent.” 63 More recently, the Fifth Circuit

again noted that, “While specific intent is also an essential element of mail fraud, it

need not be specifically charged in the indictment.” 64 The Fifth Circuit further




61 R. Doc. 47 at ¶¶ 64-66.
62 United States v. Akpan, 407 F.3d 360, 370 (5th Cir. 2005) (quotations and internal quotation marks
omitted).
63 See United States v. Kent, 608 F.2d 542, 545 n.3 (5th Cir. 1979) (citations omitted)
64 United States v. Ratcliff, 488 F.3d 639, 644 n.4 (5th Cir. 2007) (citing United States v. Caldwell, 302

F.3d 399, 409 n.8 (5th Cir. 2002)); See Kent, 608 F.2d at 545 n.3 (citations omitted).
     Case 2:19-cr-00060-WBV-KWR Document 229 Filed 06/23/20 Page 13 of 16



recognized that using such language as “knowingly” or “willingly” in an indictment is

sufficient to satisfy the specific intent element of mail fraud.65

       Here, the Superseding Indictment clearly charges that Hamdan “for the

purpose of executing or attempting to execute the above-described scheme and artifice

to defraud and to obtain money by false and fraudulent pretense, knowingly caused

to be delivered by United States Postal Service and private and commercial interstate

carriers the following mailings . . . .” 66 While there is no requirement to charge

specific intent in the Superseding Indictment, the Court finds that the Superseding

Indictment contains sufficient language indicating that Hamdan is charged with the

specific intent to commit the alleged mail fraud scheme. As in the Fifth Circuit cases

cited above, the Court finds that the allegation that Hamdan acted knowingly is

sufficient to allege his specific intent to commit mail fraud. Because the Superseding

Indictment alleges facts that comprise the essential elements of the offense charged,

mail fraud under 18 U.S.C. § 1341, the Superseding Indictment states an offense

under Fed. R. Crim. P. 12(b)(3)(B)(v) with respect to Counts 73 and 74.

       In the instant Motion, Hamdan argues that the Superseding Indictment fails

to state an offense for mail fraud because the Government cannot prove beyond a

reasonable doubt that he had a scheme to defraud or specific intent to defraud.

Hamdan asserts that the Government cannot prove a scheme to defraud because he

is charged with failing to provide payroll information for undocumented workers, and



65 Kent, 608 F.3d at 545 n.3 (citation omitted); United States v. Johnson, Civ. A. No. 14-238, 2015 WL
8478397, at *2 (E.D. La. Dec. 10, 2015).
66 R. Doc. 47 at ¶ 69 (emphasis added).
     Case 2:19-cr-00060-WBV-KWR Document 229 Filed 06/23/20 Page 14 of 16



the workers’ compensation policy at issue does not cover undocumented workers. 67

While the Government argues that undocumented workers are covered by the

workers’ compensation policy, the Court need not address these arguments. As the

Government points out, Hamdan’s argument fails to account for the fact that Counts

73 and 74 of the Superseding Indictment charge Hamdan with mail fraud based upon

his mailing of false monthly payroll reports that “failed to include total wages paid to

undocumented workers and store managers.”68 Nowhere in the Motion does Hamdan

address the allegations in Counts 73 and 74 that he committed mail fraud by failing

to provide accurate payroll information for allegedly legally employed Brothers Food

Mart store managers.69 As such, Hamdan has not shown that Counts 73 and 74 of

the Superseding Indictment fail to state an offense for mail fraud under 18 U.S.C. §

1341.

        With respect to the third element, specific intent to defraud, Hamdan asserts

that the Government cannot prove criminal intent because Hamdan believed, in good

faith, that the sole remedy for any fraudulent misrepresentations made to his insurer

was a civil penalty set forth in the workers’ compensation policy. 70 As previously

discussed, however, the Fifth Circuit has clearly held that an indictment satisfies the

specific intent element of mail fraud where the Government alleges that the

defendant acted “knowingly” or “willingly.” 71 The Court has determined that the




67 R. Doc. 85-1 at p. 10.
68 R. Doc. 47 at ¶¶ 64 & 65 (emphasis added). See R. Doc. 116 at pp. 2 & 5.
69 See R. Doc. 47 at ¶¶ 63-68.
70 R. Doc. 85-1 at p. 14.
71 See supra notes 62-65.
     Case 2:19-cr-00060-WBV-KWR Document 229 Filed 06/23/20 Page 15 of 16



allegations in Counts 73 and 74 of the Superseding Indictment sufficiently allege the

essential elements of an offense for mail fraud under 18 U.S.C. § 1341, including

specific intent. Thus, the Court rejects Hamdan’s argument that Counts 73 and 74

must be dismissed for failure to allege specific intent.

        Finally, the Court feels compelled to address Hamdan’s remaining argument

for dismissal of Counts 73 and 74, which comprises the bulk of the instant Motion.

Hamdan argues that any criminal liability for the fraudulent conduct alleged in

Counts 73 and 74 is precluded by a stipulated civil remedy set forth in the workers’

compensation insurance policy at issue. Hamdan acknowledges that the policy “is a

contract between Mr. Hamdan, his company, Brothers Petroleum, Inc., and the

insurer, Louisiana Construction & Industry Self Insurers Fund.” 72 He does not allege

or argue that the Government was a party to this policy. Notwithstanding that fact,

Hamdan asserts that, “Both counts are prohibited in their entirety under a [workers’

compensation] insurance policy provision, which contractually stipulates the

[workers’ compensation] insurer’s remedies in the event the employer intentionally

misrepresents, understates or conceals payroll.” 73 Thus, while Hamdan repeatedly

acknowledges that the workers’ compensation policy contains a stipulated civil

penalty that can be invoked only by the workers’ compensation insurer,74 Hamdan

strenuously urges the Court to treat the provision as a bar to criminal liability.




72 R. Doc. 85-1 at p. 5.
73 Id. at p. 1.
74 Id. at pp. 1, 5, 9, 13 & 14.
       Case 2:19-cr-00060-WBV-KWR Document 229 Filed 06/23/20 Page 16 of 16



          The Court refuses to adopt such an untenable position, which defies both

reason and logic. Hamdan cites zero legal authority to support his position that an

insurer’s civil remedy for misrepresentations made by its insured, set forth in an

insurance contract, can somehow preclude the United States of America from

bringing criminal charges against the insured for the same allegedly fraudulent

conduct. There is simply no legal basis asserted for Hamdan’s argument that a civil

remedy contained in an insurance contract can bar criminal prosecution for illegal

conduct. Accordingly, the Court rejects Hamdan’s argument that Counts 73 and 74

of the Superseding Indictment must be dismissed as precluded by a civil remedy set

forth in the workers’ compensation policy at issue.

          Because the Superseding Indictment sufficiently states an offense under Fed.

R. Crim. P. 12(b)(3)(B)(v), Hamdan’s Motion to Dismiss Counts 73 and 74 of the

Superseding Indictment must be denied.

       IV.     CONCLUSION

          For the foregoing reasons, IT IS HEREBY ORDERED that the Motion to

Dismiss Counts 73 and 74, filed by Imad Faiez Hamdan,75 is DENIED.

          New Orleans, Louisiana, June 23, 2020.



                                         ______________________________
                                         WENDY B. VITTER
                                         United States District Judge




75   R. Doc. 85.
